DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 02/24/2021 has been entered. Claims 1, 6-8, and 13-28 are currently under examination and were examined on their merits.

Withdrawn Rejections
	All rejections of the claims under 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the extensive amendments to claim 1.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Wagner and Badylak, as discussed in the previous Office action. However, neither Wagner nor Badylak teaches or suggests the multilayered device comprising a specific polypropylene mesh substrate, a layer of putrescine-modified keratin disposed on the substrate, and a layer of putrescine-modified hyaluronic acid disposed on the modified .

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6-8, and 13-28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/10/2021